DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
 
Response to Amendments/Arguments
Claim 4 has been amended.  Claims 1 and 4-5 are pending with claims 4-5 withdrawn.
Applicant's arguments, see lower p. 5, filed 10 December 2020, with respect to the 103 rejection using Buhler '192 have been fully considered and are persuasive; receipt is acknowledged of translation of the foreign priority application CN201410810301.0 and that priority has been perfected to 19 December 2014.  The rejection of 10 September 2020 has been withdrawn. 
Applicant’s arguments, see lower p. 6 to top p. 7, filed 10 December 2020, with respect to 103 rejection using CN '384 have been fully considered and are persuasive.  The rejection of 10 September 2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0264123.
US '123 discloses a quenched and tempered [0016] steel with a composition that can readily be selected to meet the instant claim (Table 1); see the comparative table below (all values are listed in wt%).
Element
Claim 1
US '123
Overlap
Selection
C
0.16-0.20
0.18-0.32
0.18-0.20
0.20
Si
0.10-0.30
0.1-0.6
0.10-0.30
0.20
Mn
0.80-1.60
0.3-1.6
0.80-1.60
1.0
Cr
0.20-0.70
0.2-1.5
0.20-0.70
0.7
Mo
0.10-0.22
0.2-1.5
0.20-0.22
0.22
Ni
0.10-0.50
≤1.0
0.10-0.50
0.2
Nb
0.01-0.03
≤0.08
0.01-0.03
0.02
Ti
0.01-0.03
≤0.1
0.01-0.03
0.03
V
0.01-0.05
≤0.1
0.01-0.05
0.05
B
0.0005-0.003
≤0.008
0.0005-0.003
0.003
Al
0.02-0.06
0.005-0.08
0.02-0.06
0.05
Ca
0.001-0.004
≤0.008
0.001-0.004
0.004
N
0.002-0.005
≤0.02
0.002-0.005
0.005
P
≤0.02
≤0.03
≤0.02
0.01
S
≤0.01
≤0.01
≤0.01
0.003
O
≤0.008
None
0
0
Fe
Balance
Balance
Balance
Balance


The column labelled "Selection" in the table above represents a composition that can be readily selected by one of ordinary skill in the art from the disclosure of US '123; this composition additionally meets the relationships recited in instant claim 1 as shown below.
Ceq=C+Mn/6+(Cr+Mo+V)/5+(Ni+Cu)/15, 0.51≤Ceq≤0.60
Ceq=0.2+1.0/6+(0.7+0.22+0.05)/5+(0.2+0)/15=0.574, 0.51≤0.574≤0.60
0.8≤Mo+0.8Ni+0.4Cr+6V≤1.3
0.22+0.8(0.2)+0.4(0.7)+6(0.05)=0.96 → 0.8≤0.96≤1.3
3.7≤Ti/N≤7.0 →0.03/0.005=6
1.0≤Ca/S≤3.0 → 0.004/0.003=1.333
Further, the microstructure of the steel of US '123 is >95% tempered martensite (such as up to substantially 100%) [0061] with a yield strength of at least 930 MPa (thus being a high-strength steel having a yield strength of 900-1000 MPa grade as claimed), an ultimate tensile strength of over 965 MPa, and an elongation of >13% [0063].
	Regarding the recited property of an impact energy at -40°C of greater than or equal to 70J as tested on a 7.5*10*55mm sample, US '123 is silent as to whether or not their steel possesses this property.  However, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)"; see MPEP 2112.01 (I).  Both the composition (shown in the table above) and microstructure (tempered martensite) of US '123 can be selected by one of ordinary skill in the art to meet the claimed steel, along with selecting tensile and yield strengths and elongation that meet the claimed properties.  Therefore, it is the Examiner's position that the recited property of an impact energy at -40°C of greater than or equal to 70J as tested on a 7.5*10*55mm sample is present in a steel of US '123 that is selected as above while otherwise capable of meeting the claims.  Thus, a prima facie case of obviousness has been shown against instant claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732